Citation Nr: 0432831	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-20 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for asthma as secondary to 
service-connected sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for asthma 
secondary to service-connected sarcoidosis, and determined a 
higher rating was not warranted for sarcoidosis.  The 
appellant filed a timely notice of disagreement (NOD) with 
this rating decision in October 2002.  A statement of case 
(SOC) was forwarded to the veteran in November 2002, that 
addressed only the claim for service connection.  The veteran 
perfected his appeal relative to that issue in December 2002.  

The Board remanded this matter to the RO in December 2003 for 
additional evidentiary development on the issue of 
entitlement to service connection.  At that time, the Board 
noted that the issue of an increased rating evaluation was 
improperly excluded as an issue in appellate status.  The RO 
was instructed to issue a SOC relative to this issue and 
provide the veteran an opportunity to perfect an appeal of 
this issue with the submission of a substantive appeal.  The 
record discloses that a SOC addressing the issue of 
entitlement to an increased rating evaluation for sarcoidosis 
was forwarded to the veteran in February 2004.  However, the 
veteran did not submit a substantive appeal with respect to 
this issue.  Accordingly, this issue is not in appellate 
status, and the scope of the Board's review on appeal is 
limited to the issue as noted on the title page of this 
decision. 


FINDINGS OF FACT

1.  Service connection is in effect for sarcoidosis rated as 
0 percent disabling.

2.  The medical evidence that supports a finding the service-
connected sarcoidosis aggravated the veteran's current asthma 
condition and that which refutes such a finding is in 
relative equipoise.




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
asthma is determined to be due to the service-connected 
sarcoidosis.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2003); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board will not address the question of compliance with 
the duties to notify and assist prescribed by the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002).  This is 
a complete grant of the benefit sought on appeal and 
therefore cannot be deemed to violate the appellant's right 
to due process of law.


Service Connection

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304 (2003).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

In addition, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition.  Id.  The United States Court of 
Appeals for Veterans Claims has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service-connected for that 
degree of aggravation.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995). Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.

The record contains an October 2002 medical statement from a 
VA Family Nurse Practitioner, K. L., PhD, which noted the 
veteran's reported history of asthma prior to service, 
intermittent respiratory complaints throughout service, and 
subsequent diagnosis of sarcoidosis with a treatment course 
of inhaled and oral steroids and bronchodilators following 
service.  She opined that the veteran's asthma symptoms were 
an early sign of sarcoidosis that predated his release from 
service, but equivocal symptoms delayed diagnosis. 

A May 2003 private medical statement from Dr. A.G. noted the 
record showed the veteran reported a history of asthma as a 
child, but had been symptom free since age 12 years.  The 
physician noted that the veteran was diagnosed with 
sarcoidosis in 1980.  It was also noted that PFT in 1981 
revealed decreased total lung capacity consistent with 
moderate restrictive disease pattern as seen in sarcoidosis 
and an obstructive ventilatory defect as seen in asthma.  The 
physician indicated, however, that an obstructive disease 
pattern could also be seen in smokers.  Subsequent diagnostic 
studies were noted to show reactive airway disease for which 
the veteran was treated with bronchodilator inhaler, and 
document subjective complaints of difficulty breathing, 
wheezing and shortness of breath, and dyspnea on exertion.  

Based on these findings, Dr. A.G. found there was evidence of 
a pattern of obstructive disease as often seen in asthmatics 
present in 1980, when the veteran was diagnosed with 
sarcoidosis.  Additionally, the physician noted that PFT 
showed evidence of hyperreactive airway disease consistent 
with asthma.  Dr. A.G. referenced medical literature which 
suggested that sarcoidosis could lead to a worsening of 
bronchial hyperactivity and bronchial asthma in remission and 
a deterioration of asthma control. Dr. A. G. concluded that 
it was as likely as not that the veteran's asthma condition 
was present at the time he was diagnosed with sarcoidosis and 
that the sarcoidosis resulted in a worsening of his asthmatic 
condition.

In an April 2003 statement, K. L., Ph.D., stated the 
veteran's sarcoidosis overlaid with reactive airway 
disease/asthma is "altogether consequent to his military 
service." 

A VA medical opinion was obtained in March 2004.  The VA 
examiner noted the veteran was diagnosed with sarcoidosis in 
1980, following work-up that revealed bilateral hilar 
adenopathy consistent with sarcoidosis.  The examiner noted 
that the veteran reported a history of treatment since 1982 
with inhalers for reactive airway disease and asthma, which 
was not documented in the assembled medical evidence.  The 
examiner indicated the first documented treatment for 
reactive airway disease was not until 1993.  The VA examiner 
noted that there was no evidence of sarcoidosis shown at that 
time or on diagnostic evaluation since that time.  

Following a review of the medical evidence, the VA examiner 
found there was no evidence of active sarcoid disease, and 
that there was no contemporaneous clinical documentation of a 
history of reactive airway disease since 1982 as reported by 
the veteran.  The VA examiner concluded that the veteran's 
currently diagnosed reactive airway disease is not related to 
the sarcoid identified in 1980.  

Based upon a careful review of the record, the Board finds 
that there is an approximate balance of evidence in favor and 
against the finding that the service-connected sarcoidosis 
aggravated the veteran's asthma condition.  The Board has 
considered the opinion of the VA examiner that the claimed 
asthma condition was not clinically shown in service nor 
shown to be etiologically related to the service-connected 
sarcoidosis.  However, the Board also has considered the 
opinions offered by K.L. and A.G. which explain that a 
pattern of obstructive ventilatory defect consistent with 
asthma was diagnostically shown on PFT studies following 
diagnosis of sarcoidosis, that the veteran's sarcoidosis 
overlaid his asthma symptoms, and that sarcoidosis likely led 
to a worsening of the veteran's bronchial asthma.  The Board 
finds that the evidence raises at least a reasonable doubt 
that the veteran's current asthma condition was aggravated by 
the service-connected sarcoidosis.  Resolving all such 
reasonable doubt in the veteran's favor, the Board determines 
that service connection is warranted for asthma based upon 
aggravation of this condition by the service-connected 
sarcoidosis.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for asthma is granted. 



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



